Citation Nr: 1143371	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for scars of the nose, right cheek, and behind the ear, status post basal cell resection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to December 2005, when he retired.  His December 2005 DD 214 shows that he had an additional 8 years, 10 months and 14 days of active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for residual scarring of the left leg and forehead has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.


REMAND

The most recent and only assessment of the Veteran's nasal scar was on September 2005 VA examination.  That examination did not address the severity of any scarring of the right cheek or behind the ear.  The records indicate that the grant of service connection for scarring of the nose encompassed the right cheek and behind the ear as the Veteran had procedures in service to remove basal cell carcinomas in all three areas.  A VA examination is necessary to properly evaluate the disability at issue.   

The regulations pertaining to evaluations of skin disabilities were amended in October 2008, during the pendency of this appeal.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Neither situation applies in this case; however, the regulatory changes should be considered on remand.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be examined by a dermatologist to ascertain the severity of his residuals of basal cell carcinomas of the nose, right cheek and behind the ear.  The Veteran's claims file should be provided to the examiner for review.  The examiner should identify and describe in detail all symptoms of the Veteran's basal cell carcinoma residuals of the nose, right cheek, and behind the ear.  The examiner should identify any (and all) characteristics of disfigurement (outlined in Note 1 following Diagnostic Code 7800) noted on the Veteran's face and neck.  The examiner should offer comment on the extent of disfigurement shown, and should explain the rationale for all opinions.

2.  Then re-adjudicate the claim, to include consideration of the 2008 amendments to the skin disability rating regulatory criteria.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

